Citation Nr: 0027600	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-02 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected post traumatic stress disorder 
(PTSD) prior to August 25, 1999, on appeal from the initial 
grant of service connection.

2.  Entitlement to a disability rating in excess of 50 
percent for service-connected PTSD from August 25, 1999, 
forward, on appeal from the initial grant of service 
connection.

3.  Entitlement to an effective date earlier than November 
25, 1997, for an allowance of service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


REMAND

The veteran served on active duty from June 1969 to April 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), that granted service connection for 
PTSD, evaluated as noncompensable, effective from November 
25, 1997.  The veteran appealed the RO's decision to the 
Board concerning the assignment of a noncompensable 
disability rating.  In May 2000, the Board remanded the case 
to schedule the veteran for a hearing before a traveling 
member of the Board.  In a June 2000 rating decision, the RO 
assigned a 30 percent rating for PTSD from November 25, 1997, 
to August 24, 1999, and a 50 percent rating for PTSD from 
August 25, 1999, forward.

Appellate review of the veteran's claim for a higher rating 
for PTSD at this time would be premature.  He was scheduled 
for a video-conference hearing before a member of the Board 
on August 21, 2000.  He telephoned the RO on that day and 
stated that he could not attend the hearing because of car 
trouble.  He requested that the hearing be rescheduled.  The 
Board finds that his failure to appear for the scheduled 
hearing was for good cause and that the circumstances were 
such that a timely request for postponement could not have 
been made.  See 38 C.F.R. § 20.704(d) (1999).  Accordingly, 
while the Board sincerely regrets the delay, in order to 
afford the veteran due process the case must be remanded to 
the RO for an appropriate hearing to be scheduled.

Further, in a July 2000 statement of the case the RO denied 
entitlement to an effective date earlier than November 25, 
1997, for an allowance of service connection for PTSD.  Later 
that month, the veteran submitted a VA Form 9 to the RO, 
which is accepted as a notice of disagreement with the RO's 
decision.  Therefore, the veteran is owed a statement of the 
case on this issue, so that he may perfect an appeal if he 
continues to take issue with the claim.  See 38 C.F.R. 
§§ 19.29, 19.30, 19.31 (1999); see also 38 U.S.C.A. 
§ 7105(a), (d) (West 1991) ("Appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished . . . ."); 38 C.F.R. §§ 20.101, 20.200 (1999); see 
also Bernard v. Brown, 4 Vet. App. 384, 390 (1993) 
(38 U.S.C.A. § 7105 establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO before a claimant may secure appellate 
review by the Board.)  

The claims are REMANDED for the following:

1.  Prepare a statement of the case on 
the issue of entitlement to an effective 
date earlier than November 25, 1997, for 
an allowance of service connection for 
PTSD that includes a summary of the 
evidence and a summary of the applicable 
laws and regulations, with a discussion 
of how the laws and regulations affect 
the determination.  Notify the veteran of 
the time limit within which he must 
respond in order to perfect an appeal of 
this claim to the Board.

2.  Schedule the veteran for a video-
conference hearing before a member of the 
Board in accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


